EXHIBIT 10.1


STOCK REPURCHASE AGREEMENT


THIS AGREEMENT is made and entered into this 7th day of May, 2012, by and
between the individuals and entities set forth on the signature page hereof
(hereinafter collectively referred to as the “Sellers”), RANDOM SOURCE, INC., a
Florida corporation (hereinafter referred to as “Random Source”) and PROGUARD
ACQUISITION CORP., a Florida corporation (hereinafter referred to as the
“Corporation”).


W I T N E S S E T H:


WHEREAS, the Sellers are the record owner and holders of an aggregate of
1,700,000 shares of the issued and outstanding shares of the Common Stock of the
Corporation, in such names and amounts as set forth on Schedule A attached
hereto and incorporated herein by such reference (the “Shares”); and


WHEREAS, Random Source desires to purchase the Shares and the Sellers desire to
sell the Shares, upon the terms and subject to the conditions hereinafter set
forth;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Shares aforementioned, it is hereby agreed as follows:


1.         Purchase and Sale.  Subject to the terms and conditions hereinafter
set forth, at the closing of the transaction contemplated hereby, the Sellers
shall sell, convey, transfer, and deliver to Random Source certificates
representing the Shares, and Random Source shall purchase the Shares from the
Sellers in consideration of the purchase price set forth in this Agreement.  The
certificates representing the Shares shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion.


The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at a time and place mutually agreed upon by the Sellers, Random
Source and the Corporation.  Following the Closing, the Shares shall be
cancelled and returned to the status of authorized but unissued shares of the
Corporation’s Common Stock.


2.         Amount and Payment of Purchase Price; Escrow Shares.  The total
consideration and method of payment thereof are fully set out below:


(a)           Consideration.  As total consideration for the purchase and sale
of the Shares pursuant to this Agreement, Random Source shall pay to the Sellers
the aggregate sum of $304,000, such total consideration to be referred to in
this Agreement as the “Purchase Price.”  The portion of the Purchase Price to be
paid to each of the Sellers is as set forth on Schedule A.


 
1

--------------------------------------------------------------------------------

 
 
(b)           Payment.  The Purchase Price shall be paid to the Sellers at
Closing as follows:


(ii)           Wire transfer of $250,000 to the Trust Account of Sellers’
counsel, Eugene Kennedy, P.A. for further credit to the Sellers in the amount
set forth on Schedule A;


(iii)           Delivery of a 90 day secured promissory note (the “Purchase
Note”) in the form attached hereto as Exhibit A; and


(iv)           $1,068 representing prepayment of interest on the Purchase Note.


(c)           Escrow Shares.  In order to secure the timely payment of the
Purchase Note, at Closing Random Source shall cause the Corporation to issue
2,000,000 shares of its common stock in the name of “Eugene M. Kennedy” (the
“Escrow Shares”), which such shares shall be held by him in escrow pursuant to
the terms and conditions of an Escrow Agreement to be entered into, the form of
which is attached hereto as Exhibit B (the “Escrow Agreement”).  In the event
the Purchase Note is paid on or before the maturity date, pursuant to the terms
of the Escrow Agreement the certificate representing such shares shall be
returned to Random Source for cancellation.  In the event, however, the Purchase
Note is not paid on or before the maturity date, pursuant to the terms of the
Escrow Agreement the Escrow Shares shall be forfeit forthwith in full
satisfaction of the Purchase Note and Random Source shall thereafter have no
continuing or further debt obligation thereunder.


(d)           Registration of Escrow Shares.  Pursuant to the terms and
conditions of the Agreement and Plan of Reorganization dated April 27, 2012 by
and between the Corporation and Random Source (the “Merger Agreement”), Random
Source has agreed to cause the Corporation to file, as soon a practicable
following the Closing, but in any event within 120 days from the, a registration
statement on Form S-1 (the “Resale Registration Statement”) with the Securities
and Exchange Commission to register for resale the shares as described in the
Merger Agreement.  If the Resale Registration Statement is filed during the term
of the Escrow Agreement, or thereafter, following default of the Purchase Note
and forfeit of the Escrow Shares, Random Source shall cause the Corporation to
include the Escrow Shares in the Resale Registration Statement.


3.         Representations and Warranties of the Sellers.  Each Seller hereby
warrants and represents to Random Source and the Corporation:


(a)           Power and Standing.  Seller is authorized to enter into this
Agreement and perform Seller’s obligations hereunder, and no consent of any
person is necessary in order for Seller to sell, assign and transfer the Shares
to Random Source.


(b)           Restrictions on Stock.


(i) Seller is not a party to any agreement, written or oral, creating rights in
respect to the Shares in any third person or relating to the voting of the
Shares.


 
2

--------------------------------------------------------------------------------

 
 
(ii) Seller is the lawful owner of the Shares, free and clear of all security
interests, liens, encumbrances, equities and other charges, except for any
applicable restrictions under U.S. securities laws.


(iii) There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the Shares, nor are there any securities
convertible into such Shares.


4.         Representations and Warranties of Random Source and
Corporation.   Random Source and Corporation hereby represent and warrant that
there has been no act or omission by any party which would give rise to any
valid claim against any of the parties hereto for a brokerage commission,
finder’s fee, or other like payment in connection with the transactions
contemplated hereby.


5.         General Provisions.


(a)   Entire Agreement.  This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.


(b)   Sections and Other Headings.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.


(c)   Governing Law.  This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with, the laws of the
State of Florida.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Broward,
State of Florida, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this agreement in that
jurisdiction or the validity or enforceability of any provision of this
agreement in any other jurisdiction.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY.


[SIGNATURE PAGE TO FOLLOW]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.
 

  SELLERS:     /s/ Norman Becker     Norman Becker           Corrections Systems
International, Inc.            
By:
/s/ Diane Martini     Diane Martini, President                     Estate of
Frank R. Bauer             By: /s/ Jean Bauer     Jean Bauer, Executor          
          By: /s/ Diane Martini     Diane Martini, Individually and as    
Tenant Surviving Ronald Martini     By the Entireties                    
Corporate Investment Associates             By: /s/ Diane Martini     Diane
Martini, Proprietor                     Professional Programmers, Inc.          
  By: /s/ Diane Martini     Diane Martini, President, CEO, Director            
        Hi-Tech Leasing, Inc.             By: /s/ Diane Martini     Diane
Martini, President  

 
 
4

--------------------------------------------------------------------------------

 
 

  Financial Communications, Inc.             By: /s/ Diane Martini     Diane
Martini, President  

 
 

  PROGUARD ACQUISITION CORP.            
By:
/s/ Allerton Towne       Allerton Towne,       President  




  RANDOM SOURCE, INC.            
By:
/s/ David A. Kriegstein       David A. Kriegstein,       President  

 
 
5
 